Judgment dismissing the complaint in an action by a receiver appointed in a sequestration action to set aside transfers of the defendant corporation’s property to the individual defendants, made in violation of section 15 of the Stock Corporation Law, reversed on the law and the facts and a new trial granted, costs to abide the event. In our opinion the uncontradicted evidence shows that the transfers were made in violation of the statute. Proof that the corporation was insolvent or its insolvency was imminent and that the transfer was made with the intent of giving a preference is not necessary where the transfer is made, as it was here, to a director of the corporation. (Throop v. H. L. Co., 125 N. Y. 530; Millbank v. Welch, 74 Hun, 497.) For the purpose of granting a new trial, all findings of fact are reversed and the conclusions of law are disapproved. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.